TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 27, 2014



                                     NO. 03-14-00056-CV


                              Select Industrial Tooling, Appellant

                                               v.

                             International Biomedical Ltd., Appellee




         APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that Select Industrial Tooling has not prosecuted its appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Select Industrial Tooling shall pay all costs relating to this appeal, both in this

Court and the court below.